DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interpretation under 35 USC 112(f)
*  	Examiner notes that no limitations of instant claims invoke 35 USC 112(f) and that same claims are examined accordingly.
Claim Objections

*	Claims 1-20 are objected to for reciting in passim “Q-table, Q-value, Q-learning, TC parameters,” such Q/TC acronyms shall be spelled out. Appropriate correction is required.
Claim Rejections - 35 USC § 112
*	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

.	Claims 1, 10, 19 and intervening claims are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor because it is not clear to the Examiner:
	What is meant by respective:” current state of the flash memory device,  current state of the memory die, current state of the memory die” in respective Claims 1, 10, 19 as the term state can be any of a plurality of conditions, e.g., functional/failure/idling, to thereby result in speculation as to what the scope of the claims is.
For example, Applicants’ specification merely discloses : current environment state at para. 10, environment state of the flash memory die at para. 19, environment states of a plurality of read operations of the flash memory device at para. 20; environment state 220 as a MDP(Markov Decision Process) at para. 33, at para 37: In certain embodiments, the RL process 200 is a Q-Learning process with a quantized representation of the states using tiling and linear function approximation. For example, instead of representing a characteristic of an environment state as a single number, the characteristic is represented as a plurality of values alone or in combination with other characteristic…”
	The intervening claims do not cure deficiencies in same claims intervening claims depend on, and thus inherit same deficiencies.

              ****
*	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, e.g.: (US 20150242143) discloses method for minimizing decoding latency based on thermal load wherein 0042] “As described above, the controller 110 includes the determination unit 130. The determination unit 130 may be used to determine (or adjust) at least one parameter (e.g., count threshold values (RD_th, ERR_th, and ITR_th), and read voltage levels (NRV, HRV1, SRV1a, and SRV1b)) associated with data reliability based on temperature information (hereafter, collectively or singularly referred to as a “data reliability parameter”). Such a data reliability parameter may be used in the context of certain embodiments of the inventive concept to control execution of read operations that secure read data having greater reliability over conventional approaches.”
Contact Information
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Guy J Lamarre/
Primary Examiner, Art Unit 2112